DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Such claim limitation(s) is/are: 
Cure enhancer of claim 4 is interpreted in accordance with the specification in [0016] as one or more light sources, ultrasonic emitters, lasers, eaters, catalyst dispensers, microwave generators and obvious equivalents thereof.
Controller of claim 6 is interpreted as the specialized hardware and programming associated with the controller of [0017].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s specification fails to disclose the specialized hardware corresponding to the controller invoked under 35 U.S.C. 112(f).  Therefore, a rejection under 35 U.S.C. 112(a) is appropriate.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding claim 6, claim limitation “controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specialized hardware associated with the controller interpretation under 35 U.S.C. 112(f) is not present in applicant’s specification and therefore, a rejection under 35 U.S.C. 112(b) is appropriate.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 13, it is unclear from the claimed subject matter the scope of generally flush and how flush/beveled/chamfered the end surface of the nose must be with the end surface of the outlet to be considered generally flush.  Therefore, the metes and bounds of the disclosed subject matter are rendered unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).
For the purposes of compact prosecution, most any flush shaped surfaces between the outlet and the end surface of the nose will be considered generally flush.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graetz (US 2008/0274224).

Regarding claim 1, Graetz discloses: a system (see apparatus of Figs., title, abs) with an outlet (see connecting channel 27 of [0038]) and a nose (see spigot 38 of [0037]), which is biased with respect to the outlet (this is considered a manner of operating/intended use of the nose/spigot – when the operation is not in use, the nose/spigot of Graetz is static as claimed).

Regarding claim 3, Graetz discloses: further including a matrix reservoir (see inlet channel 36 of [0037]) located at a side of the outlet opposite the nose (see Figs. 1-2), the matrix reservoir configured to wet a continuous reinforcement with a matrix to form the composite material (apparatus is interpreted as capable of performing the recited functions).

Regarding claim 4, Graetz discloses: further including a cure enhancer (see heaters 22 of [0037]) configured to expose the matrix in the composite material to a cure energy after the nose has passed over the composite material.

Regarding claim 13, Graetz discloses: an end surface of the nose is flush with an end surface of the outlet (see Figs. 1-2).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Graetz (US 2008/0274224) and further in view of Rogers (US 5012839).
	
	Regarding claim 2, Graetz does not disclose: at least one spring configured to bias the nose axially relative to the outlet.
	In the same field of endeavor of actuated and heated nozzles/noses and molding of plastics as Graetz (see title, abs), Rogers discloses: a spring-actuated pin that moves to allow flow.  See [0007] and [0019] which disclose that Rogers includes a spring-actuated nose/pin.
	To add the spring-actuated pin that moves to allow flow of Rogers to the head/unit of Graetz had the benefit that it allowed for the reduction of wasted article worked upon (see col. 1, ll. 50-63), which was desirable in Graetz.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the spring-actuated nose/pin of Rogers to the heat/unit of Graetz to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction of wasted composite/article worked upon, which was desirable in Graetz.

	Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Graetz (US 2008/0274224) and further in view of Medina (US 2006/0225834).

Regarding claims 5: Graetz does not disclose: a gantry for moving the nozzle.
In the same field of endeavor of plastics manufacturing as Graetz (see title, abs), Medina discloses: a gantry (see gantry 20 of [0028]) for moving a nozzle (nozzle 34, Id.).
To add a gantry of Medina to the apparatus/head/unit of Graetz had the benefit that it allowed for the improvement of integration of curable media with SL technologies without contamination ([0007]), which was desirable in Graetz.


Regarding claim 7, the combination Graetz/Medina discloses: wherein the support (see gantry of Medina) is located at a side of the matrix reservoir opposite the outlet.  When the gantry of Medina is bodily incorporated into the apparatus of Graetz one of ordinary skill in the art would have placed the gantry opposite the outlet.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Graetz (US 2008/0274224) and further in view of Medina (US 2006/0225834) and Zimmermann (US 2012/0251688).

Regarding claim 6, Graetz does not disclose: a controller configured to coordinate operations of the gantry and the cure enhancer.
In the same field of endeavor of manufacturing apparatuses as Graetz (see title, abs), Zimmerman discloses a controller (see controller of [0073]) configured to coordinate operations of the gantry (see gantry 158, Id.) and the cure enhancer (see heater 176, Id.).
To add the gantry controller of Zimmermann to the apparatus of Graetz had the benefit that it reduced the overall time to print the object manufactured (see [0057]), which was desirable in Graetz.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the gantry controller of Zimmerman with the apparatus of Graetz to arrive at the claimed invention before the effective filing date because doing so reduced the overall time to print the object manufactured, which was desirable in Graetz.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Graetz (US 2008/0274224) and further in view of Susnjara (US 2016/0288424).

Regarding claims 8-9, Graetz does not disclose: wherein the nose annularly surrounds the distal end of the outlet.
In the same field of endeavor of plastics manufacturing apparatuses (see title, abs) as Graetz, Susnjara discloses: wherein the nose (see annular appendage 38 of [0016]-[0018]) annularly surrounds the distal end of the outlet.  Figs. 2-4.  Examiner has taken it that an annularly surrounding the distal end of the outlet is an obvious variant to axially extending from the distal end of the outlet, and that the configurations of claims 8 and 9 are obvious variants.
Addition of the nose annularly surrounding the distal end of the outlet allowed for the creation of objects which required a minimal amount of machining to produce the desired configuration, thereby improving productivity ([0002]), which was desirable in Graetz.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the nose of Susnjara which annularly surrounded the outlet to the head/unit of Graetz to arrive at the claimed invention before the effective filing date because doing so created an object which required a minimal amount of machining to produce the desired configuration.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Graetz (US 2008/0274224) and further in view of Schwarzler (US 2013/0234369).

Regarding claim 10, Graetz does not disclose: a release coating on the surface of the nozzle.
In the same field of endeavor of composite deposition heads as Graetz (see Figs.) and reasonably pertinent to the problem Applicant was trying to solve regarding layered buildup of 
Addition of the release coating to the surface of the nozzle of Schwarzler to the apparatus/head/unit of Graetz had the benefit that it allowed for the creation of objects for use multiple times or on a custom basis, where they had been produced as “one-offs” ([0003]), which was desirable in Graetz.  Furthermore, it allowed for the ability to load a lower not-yet-cured layer with a newly applied layer since the layer is not yet pressure stable ([0013]) which was desirable in Schwarzler.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the release-coating on the deposition head/nozzle of Schwarzler to the head/unit of Graetz to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the ability to load a lower not-yet-cured layer with a newly applied layer since the layer is not yet pressure stable, which was desirable in Graetz.

Claims 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Graetz (US 2008/0274224) and further in view of Tone (JP S 60057636).

Regarding claims 11, 20: Graetz does not disclose: a nose joint which contracts in response to external forces.
In the same field of endeavor as Graetz of injectors for resins (see title), Tone discloses: a nose joint which contracts in response to external forces (see abs, nose joint 13 and nozzle 2 of [0001]).
To add the jointed nozzle of Tone to the apparatus/unit/head of Graetz had the benefit that it improved/reduced the liquid resin leakage and hardening phenomenon at the discharge port of the tip nozzle (see pp. 2, last three lines), which was desirable in Graetz.
.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Graetz (US 2008/0274224) and further in view of Tone (JP S 60057636), Galomb (US 2008/0031995), and Stroppolo (US 2006/0216347).

Regarding claim 12, the combination Graetz/Tone does not disclose: wherein the material forming the outlet is one of stainless steel or aluminum and the material forming the nose is a polymer.
In the same field of endeavor of nozzles for injection of materials (see title, abs), Galomb discloses: a non-stick coating at the end of a stainless-steel outlet (see [0030]).
To add the non-stick coating on a stainless-steel outlet of Galomb to the head/unit of Graetz had the benefit that it prevented the material ejected from sticking to the outlet, and was the selection of a known design for its intended uses, which was desirable in Graetz.  See MPEP 2144.05-06 regarding the obviousness of selection of a known design for its intended uses.
The combination Graetz/Tone/Galomb does not disclose: wherein the non-stick coating/material forming the nose is a polymer.
In the same field of endeavor of coatings on head/units (see title, abs, [0009]), Stroppolo discloses: wherein the non-stick coating includes a polymeric/PTFE coating.
To add the polymeric/PTFE non-stick coating of Stroppolo to the head of Graetz had the benefit that it was readily bonded to heads of varying sizes and shapes, and allowed for the 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the stainless steel outlet and the non-stick coating of Galomb and the PTFE coating of Stroppolo with the heat/unit of Graetz to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of non-stick coatings readily bonded to various sizes and shapes, and allowed for the compressed form to be manufactured with minimal or no lubricating agent present in the composite, which were desirable in Graetz.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Graetz (US 2008/0274224) and further in view of Pax (US 2012/0046779).

Regarding claim 14, Graetz does not disclose: a resurfaces configured to restore the outer profile of the nose.
In the same field of endeavor of creation of 3D objects (see title, abs), Pax discloses a resurfacer (see resurfacer 502 of [0040]) configured to restore the outer profile of the nose (interpreted as capable of the recited function).
To add the resurfacer of Pax to the head/unit of Graetz had the benefit that it allowed for the improved adhesion between the working surface and the build materials ([0020]), which was desirable in Graetz.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the resurfacer of Pax with the heat/unit of Graetz to arrive at the claimed invention before the effective filing date because doing so allowed for improved adhesion between the working surface and the build materials, which was desirable in Graetz.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Graetz (US 2008/0274224) and further in view of Loher (US 2003/0057590).

Regarding claim 15, Graetz does not disclose: wherein the nose is biased via a material characteristic of the nose.
In the same field of endeavor of head/units as Graetz (see title, abs) and reasonably pertinent to the problem Graetz was trying to solve regarding deposition of curable materials (see thermoplastic materials of title), Loher discloses: a screw/head/unit (see [0042]) which has a modulus of elasticity that decreases from the head towards the tip.
To add the modulus of elasticity of Loher which decreases along its length to the head/unit/nozzle of Graetz had the benefit that it allowed for the improved rigidity and strength of the head/unit/nozzle ([0009]), which was desirable in Graetz.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the modulus of elasticity variations of the screw/nozzle/unit of Loher to the head/unit of Graetz to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the rigidity of the head/unit/nozzle, which was desirable in Graetz.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Graetz (US 2008/0274224) and further in view of Loher (US 2003/0057590), and Stroppolo (US 2006/0216347).

Regarding claim 16, the combination Graetz/Loher does not disclose: wherein the nose is fabricated from an elastomeric material.
In the same field of endeavor of coatings on head/units (see title, abs, [0009]) and reasonably pertinent to head/units for manufacturing composite/elastomeric materials, Stroppolo discloses: wherein the non-stick coating includes a polymeric/PTFE coating.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the stainless steel outlet and the non-stick coating of Galomb and the PTFE coating of Stroppolo with the heat/unit of Graetz to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of non-stick coatings readily bonded to various sizes and shapes, and allowed for the compressed form to be manufactured with minimal or no lubricating agent present in the composite, which were desirable in Graetz.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Graetz (US 2008/0274224) and further in view of Manera (US 2006/0180954).

Regarding claim 18, Graetz does not disclose: wherein the inner radial edge at an axial end surface of the nose is at least one of rounded and chamfered.
In the same field of endeavor of liquid extrusion (see title, abs) and reasonably pertinent to the problem Applicant was trying to solve regarding the deposition of liquids (see title, abs), Manera discloses: wherein an inner radial edge at an axial end surface of the nose is rounded (see beveled outer edge of nose section 44 of [0066] and Figs. 2 & 3A).
To add the rounded nose of Manera to the head/unit/nozzle of Graetz was a suitable design for the nose section, which was desirable in Graetz.  See MPEP 2144.05-05 regarding the obviousness of selection of a suitable design for its intended uses.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the rounded nose section of Manera with the head/unit/nozzle of Graetz to arrive at the claimed 

Regarding claim 19, the combination Graetz/Manera discloses: wherein an inner radial edge of the outlet at the distal end has a shape complimentary (mating with) the inner radial edge at the axial end surface of the nose (see Manera Fig. 3A – the inner radial edge of the outlet is complementary/mates with the inner radial edge at the axial end surface of the nose).  To bodily incorporate the mating connectivity of the nose and the outlet would have been required in combining Manera with Graetz as in claim 18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743